DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2012/0000256 to Stuckey
Stuckey discloses a lock for an aircraft door, the lock comprising: an outer shell (21) having an inner cavity (80); a core (30) rotatably mounted within the inner cavity to rotate about an axis of the core, the core having a keyhole (formed amongst 29 and 31) extending through the core from a first end of the core for receiving a key (40) therein, to an opposed second end (34) of the core, the keyhole defining an air leakage path through the core; a cam (70) having a cam arm (72) mounted about the core and rotatable therewith, the second end of the core protruding from the cam (via 71); and a cover (75) attached to the second end of the core, the cover blocking the keyhole at the second end of the core and obstructing the air leakage path (paragraph 2), as in claim 1.
Stuckey also discloses the cover includes a cap (radial skirt extending therefrom; figures 3 and 4) having a tubular body (75A) extending between a first open end and a second closed end, the second end of the core being disposed in the cap and the tubular body encasing the keyhole to obstruct the air leakage path, as in claim 2, and a washer (39) mounted about the outer surface of the core between the cam and the cover, the washer abutting the cam (figure 7), as in claim 3.
Stuckey further discloses the cam includes a cap body (central portion of 70), the arm extending from the cap body, the cap body having a mounting slot (71) and surrounding an axial portion of an outer surface of the outer shell, the core extending through the mounting slot to mount the cap body to the core (figures 3 and 4), as in claim 4, and a seal nut (28) mounted about the outer surface of the outer shell, the seal nut having a peripheral groove in an outer surface thereof and a resilient body disposed in the groove, the cap body being mounted about the seal nut, a peripheral wall of the cap body sealingly engaging the resilient body (figures 3 and 4), as in claim 5, as well as a resilient seal washer (11) mounted about the outer surface of the outer shell, and two nuts (22, 28) mounted about the outer surface of the outer shell on opposite sides of the seal washer and engaging the seal washer, the seal washer sealingly engaging the outer surface of the outer shell and the cap body (paragraph 43), as in claim 6.




Stuckey additionally discloses an aircraft door, comprising: a door body having a lock hole; and a lock, comprising: an outer shell (21) having an inner cavity (80), the outer shell mounted within the lock hole; a core (30) rotatably mounted within the inner cavity to rotate about an axis of the core, the core having a keyhole (formed amongst 29 and 31) extending through the core from a first end of the core for receiving a key (40) therein, to an opposed second end (34) of the core, the keyhole defining an air leakage path through the core; a cam (70) having a cam arm (72) mounted about the core and rotatable therewith, the second end of the core protruding from the cam; and a cover (75) attached to the second end of the core, the cover blocking the keyhole at the second end of the core and obstructing the air leakage path (paragraph 2), as in claim 7.
Stuckey also discloses the cover includes a cap (radial skirt extending therefrom; figures 3 and 4) having a tubular body (75A) extending between a first open end and a second closed end, the second end of the core being disposed in the cap and the tubular body encasing the keyhole to obstruct the air leakage path, as in claim 8, and a washer (39) mounted about the outer surface of the core between the cam and the cover, the washer abutting the cam (figure 7), as in claim 9, as well as an aircraft, comprising: a wall (90) defining a first zone on a first side of the wall and a second zone on a second side of the wall, the first zone configured to have a first pressure and the second zone configured to have a second pressure different from the first pressure, and the aircraft door as defined in claim 7, the aircraft door disposed in the wall and openable to provide access between the first and second zones (paragraph 34), as in claim 13.


Stuckey further discloses the cam includes a cap body (central portion of 70), the cam arm extending from the cap body, the cap body having a mounting slot (71) and surrounding an axial portion of an outer surface of the outer shell, the core extending through the mounting slot to mount the cap body to the core (figures 3 and 4), as in claim 10, wherein a seal nut (28) mounted about the outer surface of the outer shell, the seal nut having a peripheral groove in an outer surface thereof and a resilient body disposed in the groove, the cap body being mounted about the seal nut, a peripheral wall of the cap body sealingly engaging the resilient body (figures 3 and 4), as in claim 11, as well as a resilient seal washer (11) mounted about the outer surface of the outer shell, and two nuts (22, 28) mounted about the outer surface of the outer shell on opposite sides of the seal washer and engaging the seal washer, the seal washer sealingly engaging the outer surface of the outer shell and the cap body (paragraph 43), as in claim 12.

Stuckey additionally discloses a method of reducing air leakage through a lock for an aircraft door disposed between a first zone having a first pressure and a second zone having a second pressure different than the first pressure, the method comprising: providing the lock with an outer shell (21) having a rotatable core therein, the core having a keyhole (formed amongst 29 and 31) extending through the core from a first end of the core for receiving a key (40) therein, to an opposed second end (34) of the core, the keyhole being in fluid communication with the first and second zones, an air leakage path (80) defined along the keyhole; and blocking the keyhole at the second end of the core to obstruct the air leakage path (via 37, 38, 39, 75; figure 7), as in claim 14.

Stuckey also discloses blocking the keyhole includes enclosing the second end of the core (via 75), as in claim 15, and sealingly engaging a cam (70) to an outer surface of the outer shell, as in claim 16, wherein sealingly engaging the cam includes obstructing a radial distance defined between the cam and the outer surface of the outer shell (figure 7), as in claim 17, as well as providing the lock includes replacing an arm (72) of a cam (70) of the lock, as in claim 18.

Stuckey further discloses a method of retrofitting a lock for an aircraft door disposed between a first zone having a first pressure and a second zone having a second pressure different than the first pressure, the lock including an outer shell (21), a core (30) rotatable within the outer shell and having a keyhole slot (formed amongst 29 and 31) extending therethrough, and a cam (70) extending from and connected to the core, the method comprising: disconnecting the cam from the core and removing the cam (by removing 75); sealingly engaging a seal member (11) around the outer shell; connecting a replacement cam (70) with the core by inserting the core through a mounting slot (71) of a cap body (central portion of 70); surrounding part of the outer shell with the cap body and sealingly engaging the cap body with the seal member (figure 7); and engaging a cover (75) with an end of the core protruding from the replacement cam to block the keyhole at the end and obstruct an air leakage path defined through the keyhole (paragraph 2), as in claim 19.

Stuckey additionally discloses a retrofit kit for reducing air leakage through a lock for an aircraft door, the lock including an outer shell (21), a core (30) rotatable within the outer shell and having a keyhole slot (formed amongst 29 and 31) extending therethrough, and a cam (70) extending from and connected to the core, the kit comprising: a seal member (11) sealingly engageable around the outer shell; a replacement cam including a cap body (central portion of 70) having a mounting slot (71) defined therethrough for engaging the core, the cap body sealingly engageable with the seal member, the replacement cam substitutable with the cam; a cover (75) sealingly engageable with an end of the core protruding from the cam to block the keyhole at the end and obstruct an air leakage path defined through the keyhole (paragraph 2), as in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to sealing cam lock assemblies:
U.S. Patent Number 9,273,487 to Irwin et al.; U.S. Patent Number 8,756,964 to Yano et al.; U.S. Patent Number 8,347,677 to Flandrinck; U.S. Patent Number 6,209,369 to Freck; U.S. Patent Number 5,685,184 to Gallagher; U.S. Patent Number 2,255,402 to Vile; U.S. Patent Application Publication Number 2017/0058560 to Lin; 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 14, 2022